DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claims 1,3,8,10 are currently amended while claims 13-17 have been newly added. By this amendment, claims 1-17 are now pending in the application for prosecution.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In claim 1, the limitations of, “…at least one inverter, supported on the housing, for converting a DC voltage of the rechargeable electrical store into at least one of first and second AC voltages, at least one connection unit for supplying the first AC voltage and/or the second AC voltage…” has not no support in the specification and specifically in ¶[0010] as Applicant’s representative claims. Furthermore, in ¶[0010], the underlined limitations “The connection unit may have at least one grid connection for the first AC voltage, which is in the form of a grid voltage e.g. of approximately 115 V at 60 Hz and/or single-phase grid voltage of approximately 230 V at 50 Hz and/or what is known as “three-phase current” of approximately 400 V at 50 Hz, and also at least one low-voltage connection, e.g. 24 V or approximately 35 to 50 V such as in particular approximately 42 V/48 V at 200 Hz, for the as second AC voltage. As such, multiple or different loads, in particular from working equipment or the like customary in the building and construction trade, can be simultaneously or alternately operated or supplied with electric power/voltage advantageously using the transportable power supply unit according to the invention.” is unclear and need correction as it is not clear as to what[… for the as second AC voltage …] means. 
Additionally, claim 10 is currently amended and yet it is listed as original.
In claim 3, the limitations of, “…wherein the first AC voltage is a grid voltage and the second voltage is of lower than the grid voltage…” is indefinite and lack antecedent basis and should and would read for examination purpose -- …wherein the first AC voltage is a grid voltage and the second AC voltage is 
In claim 13, the limitations of, “…at least one inverter, located in the housing, for converting a DC voltage of the battery into first and second AC voltages, the second voltage being lower than the first AC voltage…” is indefinite and lack antecedent basis and should and would read for examination purpose -- …at least one inverter, located in the housing, for converting a DC voltage of the battery into first and second AC voltages, the second voltage being lower than the first AC voltage…-- in order to avoid a lack of antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined  limitations of, “…at least one inverter, supported on the housing, for converting a DC voltage of the rechargeable electrical store into at least one of first and second AC voltages, at least one connection unit for supplying the first AC voltage and/or the second AC voltage…”must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore the underlined limitations of, , “…at least one inverter, supported on the housing, for converting a DC voltage of the rechargeable electrical store into at least one of first and second AC voltages, at least one connection unit for supplying the first AC voltage and/or the second AC voltage…”, as recited in claims 1 and 13, must be shown or the feature(s) canceled from the claim(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitations of, “…wherein the first AC voltage is a grid voltage and the second voltage is of lower than the grid voltage…” is indefinite and lack antecedent basis and should and would read for examination purpose -- …wherein the first AC voltage is a grid voltage and the second AC voltage is  lower than the grid voltage…--
In claim 13, the limitations of, “…at least one inverter, located in the housing, for converting a DC voltage of the battery into first and second AC voltages, the second voltage being lower than the first AC voltage…” is indefinite and lack antecedent basis and should and would read for examination purpose -- …at least one inverter, located in the housing, for converting a DC voltage of the battery into first and second AC voltages, the second AC voltage being lower than the first AC voltage…-- in order to avoid a lack of antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,7-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., (Lee) US 2018/0323641 in view of Scheucher US 2007/0184339 .
Regarding claim 1: Lee discloses and shows in Figs. 2a-2b: A transportable power supply (200) comprising: at least one rechargeable electrical store(205) for storing electric power; a housing(207) that supports the rechargeable electrical store(205)(see ¶[0047]), at least one inverter(203)( see ¶[0047]), supported on the housing(207), for converting a DC 5voltage(path B; output from 205; see Fig. 2a) of the rechargeable electrical store(205) into at least one of first and second AC voltages(output of inverter 203)(see ¶[0052]), at least one connection unit for supplying the first AC voltage(201) and/or the second AC voltage(mains input 215), wherein the connection unit includes an AC voltage output of the inverter(output of inverter 203), and 10at least one detachably connectable connecting unit for the rechargeable electrical store(205), wherein the connecting unit comprises 1) at least one electrical contact apparatus for making detachably connectable contact with the rechargeable electrical store(DC outlet 211 and 212)(note- first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool. The DC power tool may be a sander, table saw, miter saw, jig saw, angle grinder, electric router, electric hammer, drill, etc. ; see ¶[0054]) and 2) at least one detachably connectable retaining apparatus for detachably connectably retaining the 15rechargeable electrical store inside the housing(note-battery packs 206 are supposed to be mechanically coupled to ports 213 and can be recharged by the power supply assembly 200 while in an engaged mode and being retained inside the housing 207; see Fig. 2b and ¶[0056],[0059]) .
Lee discloses all the claimed invention except for expressly stating that: the housing including a supporting structure surrounding the rechargeable electrical store in order to dispose the rechargeable electrical store entirely within the housing.
Lee only discloses that the housing (207) surrounding the rechargeable energy store (see ¶[0047] and Fig. 2b).
Scheucher discloses and shows in Figs. 59D, 59G factual evidence of, the housing (housing frame 5918)including a supporting structure(battery rack 5924) surrounding the rechargeable electrical store(5926) in order to dispose the rechargeable electrical store(5926) entirely within the housing(5918)(see ¶[0008],[0010]-[0011]), [0271]-[0272]).
Lee and Scheucher are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included into the housing of Lee a supporting structure surrounding the rechargeable electrical store in order to dispose the rechargeable electrical store entirely within the housing, as recited, in order to securely position the battery into place such that it cannot be removed even if the enclosure is accidentally or purposefully knocked over or subject to such shock and vibration as is typically present in vehicle, aircraft, vessel, or spacecraft born applications, as per the teachings of Scheucher (¶[0153]).

    PNG
    media_image1.png
    511
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    671
    media_image2.png
    Greyscale

Regarding claim 2, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, further comprising an electrical charging apparatus(AC-to-DC converter 202 is charging apparatus for charging the rechargeable battery 205; see ¶[0047]) for charging the rechargeable electrical store(205), wherein the charging apparatus comprises at least one electrical and/or electronic charging {01489787.DOCX i }Page 8 of 11controller(not shown but included; see ¶[0047]) for controlling a charging process of the rechargeable electrical store(205), 5wherein the charging controller comprises an AC/DC converter for converting the first AC voltage into a DC voltage of the rechargeable electrical store(note-  the power supply 200 may include a controller (not shown) which enables charging of the battery unit 205 when a charge level of the battery unit 205 is less than a threshold. Similarly, the controller may disable charging of the battery unit 205 when the charge level of the battery unit 205 is greater than a threshold to prevent overcharging), and wherein the connection unit comprises an AC voltage input(201) of the charging controller(not shown) (note- The converters 202 and 204 work together (under command of the controller, not shown) to condition the supply provided to DC/AC loads via the DC/AC outlets. The controller receives various current and voltage measurements from different parts of the circuit, in order to perform its function)(see ¶[0050]).
Regarding claim 3, Lee discloses all the claimed invention as set forth and discussed above in claim 3. Lee further discloses, wherein the first AC voltage is a grid voltage(AC input 201-AC mains input 201 is from the commercial power which is the national grid), and the second voltage is lower than the grid voltage(obviously the output of the DC-AC inverter (203) is lower than the output of the AC wall power (201); see ¶[0047],[0061]), and wherein the connection unit has at least one grid connection(201) for the first AC voltage, and at least one low-voltage connection for the (AC outlet 215; see ¶[0052]).
Regarding claim 7, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the housing(207) {01489787.DOCX / }Page 9 of 11comprises at least one retaining frame(not shown but inherently included in order to hold the rechargeable battery 205) for retaining the rechargeable electrical store(205).
Regarding claim 8, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the electrical contact apparatus comprises at least one plug apparatus(212) for electrically (205)(note- the housing 207 further includes a second DC outlet 212 such as USB port for connecting to other electric device and supplying the first-voltage DC power from the AC-to-DC converter 202 to the other electric device; see ¶[0055]) to the inverter(203).
Regarding claim 9, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 8. Lee further discloses, wherein the plug apparatus comprises at least one store connecting cable having a first connecting plug(USB cable for port 212) or having a first connecting socket for a first store socket or for a first store plug(first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool; see ¶[0054]) of the rechargeable electrical store(205).
Regarding claim 10, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the first AC voltage(output from AC mains input 201) comprises a first grid voltage and/or a first three-phase current(see ¶[0046]-[0047]).
Regarding claim 11, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the connection unit comprises at least one of a socket(215) and a plug(201)(as shown in Fig. 2a)
Regarding claim 12, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Scheucher further discloses, wherein the rechargeable electrical store (5926) includes a grip(see Figs.(hand hold affixed; see claim 16 of Scheucher) configured to allow a user to remove the rechargeable electrical store(5926) from the housing(5918).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over(Lee) US 2018/0323641 in view of Scheucher US 2007/0184339 as applied to claim 1 above in further view of JP 2014073802 (hereinafter “Ref 2”).
Regarding claim 4, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Scheucher discloses the use of fans (117) and vents (117A) to provide cooling to power conversion elements and other electronic and electrical elements housed on motherboard(see Scheucher; ¶[0155]).  However, Lee in view of Scheucher fails to expressly teach the limitations of, further comprising at least one cooling unit for cooling the rechargeable electrical store.
Ref 2 discloses factual evidence of, further comprising at least one cooling unit (100) for cooling (via battery cooler (36)) the main battery (10) (see attached translation; Abstract).
Lee, Scheucher and Ref 2 pertain to the same field of endeavors, namely power supply system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of the teachings of Ref 2 by further comprising in the power supply unit of Lee as modified by Scheucher, at least one cooling unit for cooling the rechargeable electrical store, as recited to improve the efficiency of the power supply unit. Cooling the energy store would extend its useful life and thus providing an uninterruptible power supply system to the connected loads.
Regarding claim 5, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises a charging controller cooling unit (23, 24) for cooling the charging controller.
Regarding claim 6, Lee discloses in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises an inverter cooling unit (35) for cooling the inverter (17 and 18).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are not persuasive.
However, Scheucher teaches the use of a housing that includes a supporting structure(battery rack 5924) surrounding the rechargeable electrical store(5926) in order to dispose the rechargeable electrical store entirely within the housing(5918)(see Scheucher Figs. 59D, 59G).
Therefore rejection have been maintained where argument were found not persuasive.
Myllymaki is also secondary evidences not relied upon which discloses a radio telephone as shown in  Figs. 1 to 3 comprises a housing having a front and a back housing portions 5 and 6 enclosing a rechargeable battery 1 and printed circuit boards 2, 3. The battery 1 may be formed by a plurality of cells. The cells of the battery 1 are surrounded by a support structure 4.
Allowable Subject Matter
Claims 13-17 are allowable subjected to obviating the 112(a) and (b) rejections presented above.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,510,328 B1 to Myllymaki discloses a radio telephone with a combined battery and support structure.
USPAT 10,910,874 B2 to Ellis discloses a mobile portable power supply unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 22, 2022